DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              EDIT TOLNAI,
                                Appellant,

                                      v.

                   ZBIGNIEW JACOB LITWINCZUK,
                             Appellee.

                              No. 4D19-3686

                          [December 3, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case
No. 50-2007-DR-004359-XXX-NB.

   Denise Martinez-Scanziani of Martinez-Scanziani & Associates Law,
P.A., Miami, for appellant.

  Benjamin T. Hodas of Fisher Potter Hodas, PL, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.